Citation Nr: 0121599	
Decision Date: 08/27/01    Archive Date: 09/04/01

DOCKET NO.  00-12 626	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection for the cause of the 
veteran's death.

2.  Entitlement to Dependents' Educational Assistance (DEA) 
under the provisions of 38 U.S.C. chapter 35.

3.  Entitlement to Dependency and Indemnity Compensation 
(DIC) under the provisions of 38 U.S.C. § 1318.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. Michael Owens, Associate Counsel 


INTRODUCTION

The veteran, who had active service from November 1942 to May 
1946, died in October 1996.  The appellant is the veteran's 
widow.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Montgomery, 
Alabama, which denied service connection for the cause of the 
veteran's death; denied entitlement to Dependents' 
Educational Assistance (DEA) under the provisions of 38 
U.S.C. chapter 35; and denied entitlement to Dependency and 
Indemnity Compensation (DIC) under 38 U.S.C. § 1318.

In June 2000 the RO received a VA Form 9 on which the 
appellant requested a Travel Board hearing.  On the same 
date, the appellant requested a "Local Personal Hearing" 
before the Regional Hearing Officer at the RO.  Later, the 
appellant requested that the hearing before the Board be held 
in Washington D.C.  An informal local personal hearing was 
held in June 2001 before a RO hearing officer.  In July 2001, 
the appellant withdrew her request for a hearing before the 
Board.  Therefore, this case is ready for appellate review.


REMAND

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000.  38 U.S.C. §§ 5102, 
5103, 5107.  This law redefines the obligations of VA with 
respect to the duty to assist and includes an enhanced duty 
to notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits.  This law 
also eliminates the concept of a well-grounded claim and 
supersedes the decision of the United States Court of Appeals 
for Veterans Claims in Morton v. West, 12 Vet. App. 477 
(1999), withdrawn sub nom. Morton v. Gober, No. 96-1517 (U.S. 
Vet. App. Nov. 6, 2000) (per curiam order), which had held 
that VA cannot assist in the development of a claim that is 
not well-grounded.  This law is applicable to all claims 
filed on or after the date of enactment of the VCAA, or filed 
before the date of enactment and not yet final as of that 
date.  38 U.S.C. §§ 5102, 5103, 5107.  See also Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).

A remand is required for compliance with the notice and duty 
to assist provisions contained in the Veteran's Claims 
Assistance Act of 2000, including the need obtain any 
additional service medical records.  See 38 U.S.C. §§ 5102, 
5103, 5107.

In addition, because the RO has not yet considered whether 
any additional notification or development action is required 
under the VCAA, it would be potentially prejudicial to the 
appellant if the Board were to proceed to issue a decision at 
this time.  See Bernard v. Brown, 4 Vet. App. 384 (1993); VA 
O.G.C. Prec. Op. No. 16-92 (July 24, 1992) (published at 57 
Fed. Reg. 49,747 (1992)).  Therefore, for these reasons, a 
remand is required.  

In an effort to assist the RO, the Board has reviewed the 
claims file and identified certain assistance that must be 
rendered to comply with the VCAA.  However, it is the RO's 
responsibility to ensure that all appropriate development is 
undertaken in this case.

The Board notes that the veteran's service medical records 
are not of record.  In response to the RO's request, the 
National Personnel Records Center (NPRC) reported that if the 
records were located at that facility, they would have been 
in the area damaged in a fire in July 1973.  Under such 
circumstances, there is a heightened duty to search for 
medical information from alternative sources in order to 
reconstruct the service medical records.  Moore v. Derwinski, 
1 Vet. App. 401, 406 (1991); Cuevas v. Principi, 3 Vet. App. 
543, 548 (1992).  The Board is also under a duty to advise 
the claimant to obtain other forms of evidence, such as lay 
testimony.  Dixon v. Derwinski, 3 Vet. App. 261, 263 (1992); 
Garlejo v. Derwinski, 2 Vet. App. 619, 620 (1992).

While the RO made an attempt to obtain the veteran's records 
from NPRC from an earlier period, the record does not contain 
a request for "sick/morning reports" from March 1946, the 
date of his return from overseas, until his May 1946 
discharge date.  As these, "sick/morning reports" may list 
the veteran as being hospitalized, they should be obtained.

The veteran's death certificate indicates that he was an 
inpatient at the time of his death.  The record does not, 
however, contain terminal medical records.  As an underlying 
cause of the veteran's death is stated to be hypertension, 
these records are probative of the issue presented and they 
should be obtained.

The duty to assist includes obtaining medical records and 
examinations where indicated by the facts and circumstances 
of an individual case.  See Murphy v. Derwinski, 1 Vet. App. 
78 (1990).  Where the record before the Board is inadequate 
to render a fully informed decision, a remand to the RO is 
required in order to fulfill its statutory duty to assist the 
appellant to develop the facts pertinent to the claim.  
Ascherl v. Brown, 4 Vet. App. 371, 377 (1993).

Accordingly, this case is REMANDED for the following:

1.  The RO must review the claims file 
and ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000 is 
completed.  In particular, the RO should 
ensure that the new notification 
requirements and development procedures 
contained in sections 3 and 4 of the Act 
are fully complied with and satisfied.  
38 U.S.C. §§ 5102, 5103, 5107.

2.  The RO should request from the 
appropriate agencies "sick/morning 
reports" from the date of the veteran's 
return from overseas until the date of 
his discharge from service.  If such 
records do not exist the RO should 
request documentation so stating.  All 
records received should be made part of 
the claims file.

3.  The RO should request of the 
appellant a statement relating to any 
information known regarding the veteran's 
hypertension and/or psychiatric disorder.  
This information is to include any 
treatment or hospitalization records, 
including terminal records, or treatment 
activity.

4.  After obtaining the appropriate 
signed authorization for release of 
information forms from the appellant, if 
necessary, the RO should contact any 
physician, hospital, or treatment center 
who provided treatment to the veteran, to 
obtain any, and all, medical or treatment 
records or reports relevant to this 
claim.

If private treatment is reported and 
those records are not obtained the 
appellant and her representative should 
be provided with information concerning 
the negative results, and afforded an 
opportunity to obtain the records.  If 
the private physicians are not in custody 
of such records, they shall be asked to 
so state.  38 C.F.R. § 3.159.  All 
records received shall be made part of 
the claims file.

5.  The RO should then review the claims 
file.  If a medical opinion is necessary 
to decide the claim, the RO should refer 
the claims folder to an appropriate VA 
medical specialist in order to determine 
whether it is as likely as not that any 
disorder of service origin caused, or 
contributed substantially, or materially 
to the veteran's death.

6.  Thereafter, the RO should 
readjudicate this claim.  If the benefit 
sought on appeal remains denied, the 
appellant and the appellant's 
representative, if any, should be 
provided a supplemental statement of the 
case (SSOC).  An appropriate period of 
time should be allowed for response.  
Thereafter, the case should be returned 
to the Board, if in order.  The Board 
intimates no opinion as to the ultimate 
outcome of this case.  The appellant need 
take no action unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the RO's to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	MARY GALLAGHER
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2001), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).


